 In the Matter of BETHLEHEM STEEL COMPANY (SHIPBUILDING Dlvi-SION)andLOCAL 13, INDUSTRIAL UNION OF MARINE & SHIPBUILDINGWORKERS OF AMERICA, CIOCase No. 2-R-51.34.Decided October 103, 1945Mr. Gerald J. Reilly,of Bethlehem, Pa., for the Company.Mr. Herman Rosenfeld,of New York City, andMr. John King,ofBrooklyn, N. Y., for the Union.Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Local 13, Industrial Unionof Marine & Shipbuilding Workers of America, CIO, herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Bethlehem Steel Com-pany (Shipbuilding Division), Brooklyn, New York, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Cyril W. O'Gorman, TrialExaminer.Said hearing was held at New York City on June 27,1945.The Company and the Union appeared and participated.AJ1parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBethlehem Steel Company, a Pennsylvania corporation, has itsprincipal office for its Shipbuilding Division in New York City.Oneof the shipyards of the Shipbuilding Division is located at 27th Street,Brooklyn, New York, where the Company is engaged in the repair,64 N L. R B., No. 78.424 BETHLEHEM STEEL COMPANY425alteration, and conversion of ships.This is the only operation of theCompany involved in this proceeding.During the year 1944, theCompany used at its 27th Street yard raw materials valued iii excessof $1,000,000, more than 50 percent of which came from points out-side the State of New York.During the same period, the value ofthe work performed at the 27th Street yard exceeded $1,000,000, ofwhich more than 50 percent represented work on ships destined foruse in interstate or foreign commerce..We find that the Company is engaged in,commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 13, Industrial Union of Marine & Shipbuilding Workers ofAmerica, affiliated with the Congress of Industrial Organizations, isa labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative 'of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.,'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all senior stores clerks, senior materialclerks, junior material clerks, and material clerks paid on a salarybasis who are employed in the Company's Stores Department at its27th Street, Brooklyn, New York, shipyard, excluding all supervisoryemployees.The Company objects generally to the appropriatenessof this unit and desires Board determination on this issue.The functions of the Stores Department consist of ordering, receiv-ing, and disbursing all materials used at the 27th Street yard.All theemployees in the alleged appropriate unit are engaged, for the mostpart, in keeping the necessary clerical records in connection with thesethree functions.They are the only employees at the yard performing'The Field Examiner reported that the Union submitted 11 application-authorizationcards,that the names of 7 persons appearing on the cards were listed on the Company'spay roll,which contained the names of 19 employees in the alleged appropriate unit ; andthat all 7 cards were dated January 1945. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch duties, and the only non-supervisory employees in the StoresDepartment who are paid on a salary basis.2 They are under commonsupervision and enjoy similar working conditions. In view of theforegoing, we are of the opinion that the employees in the unit soughtrepresent a well-defined, homogeneous group of employees with com-mon interests who may properly function together for the purposesof collective bargaining.Accordingly, we find that all senior stores clerks, senior materialclerks, junior material clerks, and material clerks paid on a salarybasis who are employed in the Company's Stores Department at its27th Street, Brooklyn, New York, shipyard, but excluding the ma-terial supervisor, general storekeeper, senior stores clerk who acts asthe general storekeeper's assistant, senior material clerk who super-vises the counter section in the storehouse, senior material clerk whosupervises the receiving section in the storehouse, senior material clerkat the 26th Street warehouse,3 and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-ti on.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem SteelCompany (Shipbuilding Division), Brooklyn, New York, an electionby secret ballot shall be conducted as early as possible, but not later2 The Union,by virtue of a contract with the Company, is presently the bargaining rep-resentative for all hourly paid production,maintenance,and stockroom employees at anumber of the Company's shipyards,including the 27th Street yard.The clerks in theStores Department at the 27th Street yard who are paid on an hourly basis are coveredby that contract.They perform functions which are different from those of the clerksinvolved here, apparently spending their time in the physical handling of materials.2The parties agree that these employees are supervisory,and therefore,should be ex-cluded from the unit.Accordingly,we shall exclude them. BETHLEHEMSTEEL COMPANY427than thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by Local 13, Industrial Union of Marine & Shipbuild-ing Workers of America, CIO, for the purposes of collective bargain-ing.MR.GERARDD. REILLY tooknopart in the consideration of the aboveDecision and Direction of Election.